OPINION
PER CURIAM:
While the evidence submitted by the plaintiff might be regarded as showing that a diseased condition existing in the plaintiff was accelerated by an injury, which he claims to have received during and by reason of his employment, such evidence completely fails to show the condition of which he complains was the direct, proximate result of the accident, the slipping of a sack of seed upon his back.
*496The petition does not allege that the plaintiff’s present condition was the result of the accident as a contributing factor to a previously existing condition in plaintiff.
Under such circumstances, the court was justified in instructing a verdict for the defendant, in view of the fact that the evidence introduced by the Commission on rehearing is not claimed to reinforce the plaintiffs case, and an examination of it shows that it would not have justified the court in arriving at a different conclusion.
The judgment is affirmed.
HAMILTON, PJ., MATTHEWS & ROSS, JJ., concur.